       Case 1:20-cv-05066-JPC-GWG Document 24
                                           25 Filed 02/16/21
                                                    02/17/21 Page 1 of 2




                                   O S B O R N L A W, p.c.

                                43 West 43rd Street, Suite131
                                New York, New York 10036


DANIEL A. OSBORN                                                                  TELEPHONE
LINDSAY M. TRUST                                                                  212 - 725 - 9800

                                                                                  FACSIMILE
                                                                                  212 - 500 - 5115




                                       February 16, 2021

                                                        MEMORANDUM ENDORSEMENT
              VIA ECF

              Honorable Gabriel W. Gorenstein
              United States Magistrate Judge
              United States District Court
              Southern District of New York
              Daniel Patrick Moynihan
              United States Courthouse
              500 Pearl Street
              New York, New York 10007-1312

                             Re:    Garcia v. Commissioner of Social Security,
                                    Civil Action No. 1:20-cv-05066-JPC-GWG

              Dear Judge Gorenstein,

                       We write on behalf of plaintiff, Maricela Garcia, and with
              the consent of the defendant, to request a 14-day extension of time
              to file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
              motion is due on February 18, 2021. Plaintiff respectfully requests
              an extension of time up to and including March 4, 2021. This is
              plaintiff’s first request for an extension of time and it is
              respectfully requested so that the parties can engage in discussions
              regarding a voluntary remand of this case.
Case 1:20-cv-05066-JPC-GWG Document 24
                                    25 Filed 02/16/21
                                             02/17/21 Page 2 of 2




 Honorable Gabriel W. Gorenstein
 February 16, 2021
 Page 2

               Subject to the approval of the Court, the parties propose the
        following revised briefing schedule:

                    a. Plaintiff to serve his motion for judgment on the
                       pleadings on or before March 4, 2021;
                    b. Defendant to serve its response/cross-motion on or
                       before May 3, 2021; and
                    c. Plaintiff to serve his reply (if any) on or before May
                       24, 2021.

               Thank you for your consideration of this request.



                                              Respectfully submitted,


                                              s/Daniel A. Osborn
                                              Daniel A. Osborn
                                              OSBORN LAW, P.C.
                                              43 West 43rd Street, Suite 131
                                              New York, New York 10036
                                              Telephone:    212-725-9800
                                              Facsimile:    212-500-5115
                                              dosborn@osbornlawpc.com




 cc: Joseph Pantoja, Esq. (by ECF)

The proposed schedule is approved.

So Ordered.



February 17, 2021
